Citation Nr: 1013867	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  06-18 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral wrist 
disability.

2.  Entitlement to service connection for right hip 
disability.

3.  Entitlement to service connection for lumbar spine 
disability.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for depression.

5.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a left hip disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1973 to April 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

Procedural history

A December 1978 rating decision denied the Veteran's original 
claims of entitlement to service connection for left hip 
disability [claimed as "pelvic bone injury"] and depression 
[claimed as "nervous condition"].  In February 1993, the 
Veteran filed to reopen his previously denied left hip claim.  
The RO declined to reopen the claim in a letter dated June 
1993.  In February 2004, the Veteran again filed to reopen 
his claim of entitlement to service connection for left hip 
disability.  The Veteran's claim was denied in a May 2004 
rating decision.  The Veteran disagreed with the decision and 
perfected his appeal by filing a timely substantive appeal 
[VA Form 9] in January 2005.  In a May 2005 statement, the 
Veteran withdrew his appeal.  See 38 C.F.R. § 20.204 (2009).

In November 2004, the Veteran filed to reopen his claim of 
entitlement to service connection for depression.  The RO 
declined to reopen the Veteran's claim in an April 2005 
rating decision.  The Veteran did not appeal this decision 
and it became final.

In May 2005, the Veteran filed a claim of entitlement to 
service connection for a right hip disability and a lumbar 
spine disability.  He also filed to reopen his previously 
denied claim of entitlement to service connection for a left 
hip disability based upon new evidence.  The Veteran's claims 
were denied in an August 2005 rating decision.  The Veteran 
disagreed with the denials and, after the issuance of a May 
2006 statement of the case (SOC), he perfected his appeals by 
filing a timely substantive appeal in May 2006.

In August 2007, the Veteran filed to reopen his previously 
denied claim of entitlement to service connection for 
depression.  The RO declined to reopen the Veteran's claim in 
a November 2007 rating decision.  The Veteran disagreed and 
perfected his appeal by filing a timely substantive appeal in 
August 2008.

In May 2008, the Veteran filed claims of entitlement to 
service connection for disabilities of the right and left 
wrists.  A June 2008 rating decision denied the Veteran's 
claims.  The Veteran disagreed with the decision and 
perfected his appeal by filing a timely substantive appeal in 
March 2009.

Issues not on appeal

During the course of the appeal, the Veteran filed a claim of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  The Veteran's claim was denied by the RO in 
a February 2006 rating decision.  As evidenced by the claims 
folder, a notice of disagreement (NOD) was not filed and that 
issue is, therefore, not in appellate status.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  

In addition, the November 2007 rating decision denied the 
Veteran's claim of entitlement to service connection for 
hearing loss.  The Veteran was eventually granted service 
connection for hearing loss in a May 2009 rating decision and 
a noncompensable evaluation was assigned.  To the Board's 
knowledge, the Veteran has not disagreed with that decision.  
That matter has accordingly been resolved.  See Grantham v. 
Brown, 114 F.3d 1136 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second NOD must thereafter be timely filed 
to initiate appellate review of "downstream" issues such as 
the compensation level assigned for the disability or the 
effective date of service connection].


FINDINGS OF FACT

1.  The competent medical evidence of record does not show 
that the Veteran is currently diagnosed with a disability of 
the right wrist.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed left wrist disability and his military 
service.

3.  The competent medical evidence of record does not show 
that the Veteran is currently diagnosed with a right hip 
disability.

4.  The competent medical evidence is in equipoise as to 
whether the Veteran's currently diagnosed lumbar spine 
disability was incurred during his military service.  

5.  In an April 2005 decision, the RO declined to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for depression

6.  The evidence submitted since the April 2005 rating 
decision is cumulative or redundant of the evidence of record 
at the time of the prior final denial of the claim sought to 
be reopened, and does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for depression.

7.  In a May 2004 rating decision, the RO declined to reopen 
the Veteran's previously denied claim of entitlement to 
service connection for a left hip disability.

8.  The evidence associated with the claims folder subsequent 
to the May 2004 rating decision is neither cumulative nor 
redundant of the evidence of record and raises a reasonable 
possibility of substantiating the Veteran's claim of 
entitlement to service connection for a left hip disability.

9.  The competent medical and other evidence of record serves 
to establish that the Veteran's currently diagnosed left hip 
disability was incurred during his active military service.


CONCLUSIONS OF LAW

1.  Disabilities of the right and left wrists were not 
incurred in or aggravated by the Veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  A right hip disability was not incurred in or aggravated 
by the Veteran's active military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

3.  The Veteran's currently diagnosed lumbar spine disability 
was incurred in military service.  38 U.S.C.A. §§ 1110, 1131 
(West 200); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  The April 2005 RO decision declining to reopen the 
previously denied claim of entitlement to service connection 
for depression is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

5.  Since the April 2005 rating decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for depression is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

6.  The May 2004 RO decision declining to reopen the 
previously denied claim of entitlement to service connection 
for left hip disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

7.  Since the May 2004 RO decision, new and material evidence 
has been received with respect to the Veteran's claim of 
entitlement to service connection for a left hip disability; 
therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

8.  The Veteran's currently diagnosed left hip disability was 
incurred in military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
bilateral wrist disabilities, a right hip disability, and a 
lumbar spine disability.  He also seeks to reopen his 
previously denied claims of entitlement to service connection 
for depression and a left hip disability.  

The Board will discuss certain preliminary matters.  The 
issues on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

For a claim to reopen, such as the depression and left hip 
claims, the VCAA appears to have left intact the requirement 
that a Veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceed to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a Veteran's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).  Therefore, the VCAA duty to notify applies to the 
issues on appeal; the standard of review and duty to assist 
does not apply to the depression and left hip disability 
claims unless they are reopened.  See Holliday v. Principi, 
14 Vet. App. 280 (2000) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify a Veteran and a Veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the veteran and the veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
specifically addressed VCAA notice requirements in the 
context of a Veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  After having carefully 
reviewed the record, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
whether the Veteran submitted new and material evidence as to 
the depression and left hip disability claims.

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in letters 
dated May 2005, June 2005, April 2007, September 2007, and 
May 2008.  The letters indicated that in order for service 
connection to be granted there must be evidence of an injury 
in military service or a disease that began in or was made 
worse during military service, or that there was an event in 
service that caused an injury or disease; a current physical 
or mental disability shown by medical evidence; and a 
relationship between the disability and an injury, disease, 
or event in military service.  

With respect to the depression and left hip disability 
claims, the June 2005 and September 2007 letters indicated 
new and material evidence was required to reopen the claims, 
and specifically noted "[t]o qualify as new, the evidence 
must be in existence and be submitted to VA for the first 
time. . . In order to be considered material, the additional 
existing evidence must pertain to the reason your claim was 
previously denied."  The letter thus notified the Veteran 
that evidence sufficient to reopen his previously denied 
claims must be "new and material," closely mirroring the 
regulatory language of 38 C.F.R. § 3.156(a).  Moreover, the 
September 2007 letter informed the Veteran of the reason his 
depression claim was previously denied:  "[y]our claim was 
previously denied for depression because medical evidence 
failed to show your condition was incurred in or caused by 
your military service.  Therefore, the evidence you submit 
must relate to this fact."  The May 2005 letter informed the 
Veteran of the reason his left hip disability claim was 
previously denied, "[y]our claim was previously denied 
because [the disability was] not shown [on the] discharge 
examination.  Therefore, the evidence you submit must relate 
to this fact."  

As such, the Veteran was thoroughly advised of the basis for 
the previous denials as well as what evidence would be 
considered new and material and therefore sufficient to 
reopen the claims, thus satisfying Kent concerns.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
VCAA letters.  Specifically, the May 2005, June 2005, April 
2007, September 2007, and May 2008 letters stated that VA 
would assist the Veteran in obtaining relevant records from 
any Federal agency, to include military records, Social 
Security Administration (SSA) records and medical records at 
VA hospitals.  The Veteran was also advised in the letters 
that a VA examination would be scheduled if necessary to make 
a decision on his claims.  With respect to records from 
private doctors and hospitals, the VCAA letters informed the 
Veteran that VA would make reasonable efforts to request such 
records.

The VCAA letters emphasized:  "If the evidence is not in 
your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the records declines to 
give it to us, asks for a fee to provide it, or VA otherwise 
cannot get the evidence, we will notify you.  It is your 
responsibility to make sure we receive all requested records 
that are not in the possession of a Federal department or 
agency."  [Emphasis as in the originals].

The above-referenced letters specifically requested, "[i]f 
there is any other evidence or information that you think 
will support your claim, please let us know."  This complies 
with the "give us everything you've got" provision formerly 
contained in 38 C.F.R. § 3.159(b) in that it informed the 
Veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  [The Board 
observes that 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  The final rule removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Therefore, upon 
receipt of an application for a service connection claim, 
section 5103(a) and section 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Veteran was provided specific notice of the Dingess 
decision in the April 2007, September 2007, and May 2008 
letters from the RO, which detailed the evidence considered 
in determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letters as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the letters instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claims 
were received and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The Veteran was also advised in the letters as 
to examples of evidence that would be pertinent to an 
effective date determination, such as information about 
continuous treatment or when treatment began, service 
treatment records the Veteran may not have submitted, and 
reports of treatment while attending training in the Guard or 
Reserve.  

Accordingly, the Veteran received proper notice of disability 
rating and effective date pursuant to Dingess.  Moreover, 
there is no timing problem as to Dingess notice since, as 
indicated above, the Veteran's lumbar spine and left hip 
claims were readjudicated in supplemental statements of the 
case (SSOCs) dated August 2007, February 2008, July 2008, and 
March 2009 after the issuance of the April 2007 letter.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his service connection claims, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating them.  The evidence of 
record includes the Veteran's service treatment records, 
service personnel records, Social Security Administration 
records, the Veteran's statements, lay statements, and the 
reports of VA and private medical treatment.  

As indicated above, the Veteran was afforded a VA examination 
in April 2006 as to his lumbar spine claim.  The April 2006 
VA examination report reflects that the examiner thoroughly 
reviewed the Veteran's past medical history, documented his 
medical conditions, and rendered an opinion which appears to 
be consistent with the remainder of the evidence of record.  
The Board therefore concludes that the VA medical opinions 
are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) [holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].  

The Board recognizes that the Veteran was not afforded VA 
examinations as to his bilateral wrist disability or right 
hip disability claims.  The Board is aware of the case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease, manifested 
in accordance with presumptive service connection 
regulations, occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

However, medical examinations as to the Veteran's right wrist 
disability and right hip disability claims are unnecessary in 
this case, because there is no objective and competent 
evidence of any diagnoses of a right wrist disability or a 
disability of the right hip.  The Veteran's medical records 
do not contain any such diagnoses.  Under such circumstances, 
an examination is not required as to these claimed 
disabilities.  

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no competent medical evidence of current diagnoses 
of the claimed disabilities.

As for the Veteran's left wrist disability, there is no 
evidence of record suggesting that his current left wrist 
disability may be related to an inservice event.  

As noted above, the duty to assist does not attach to the 
depression and left hip disability claims until, and if, said 
claims are reopened.

In short, the Board has carefully considered the provisions 
of the VCAA, in light of the record on appeal and, for the 
reasons expressed above, finds that the development of these 
issues has been consistent with said provisions.
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2009).  He has retained the services of a 
representative and he declined the option to testify at a 
personal hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to service connection for right wrist 
disability.

2.  Entitlement to service connection for right hip 
disability.

As the resolution of these issues involves the application of 
similar facts to identical law, the Board will address them 
together for the sake of economy.

Relevant law and regulations

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Analysis

The Veteran is seeking entitlement to service connection for 
bilateral wrist disabilities and a right hip disability.  See 
the Veteran's claims dated May 2008 and May 2005.  Contrary 
to the Veteran's assertions that he suffers from arthritis of 
the right wrist and right hip, the evidence of record is 
pertinently negative for any such diagnoses.  Crucially, the 
Veteran's identified VA and private treatment records have 
been obtained and are pertinently negative for treatment of 
any diagnosed disability of the right wrist or right hip.  
Further, there is no indication that there exists any other 
VA or private treatment record, identified to VA, and which 
have not been obtained.  

As noted above, service connection may not be granted without 
competent medical evidence of a current disability.  See 
Hickson and Rabideau, supra.  

The Veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claims.  He has 
failed to do so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is the claimant's responsibility to 
support a claim for VA benefits].  The Court has held that 
"[t]he duty to assist is not always a one-way street.  If a 
Veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board does not have any reason to doubt that the Veteran 
experiences right wrist and/or right hip pain, as such pain 
is documented in his VA treatment records.  See, e.g., the VA 
treatment records dated June 2008; see also the private 
treatment records dated February 2004.  However, symptoms 
such as pain alone are not sufficient to establish the 
existence of a disability.  See Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999) [symptoms, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted].

To the extent that the Veteran and his representative contend 
that the Veteran has diagnosed disabilities of the right 
wrist and right hip, it is now well-established that as lay 
persons without medical training they are not competent to 
comment on medical matters such as diagnosis and etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
38 C.F.R. § 3.159(a)(1) (2009) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
by the Veteran and his representative are not competent 
medical evidence and do not serve to establish medical 
diagnoses.  

In the absence of any diagnosed disabilities of the right 
wrist or right hip, service connection may not be granted.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see 
also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection cannot be granted if the claimed disability does 
not exist].  Accordingly, Hickson element (1) has not been 
met, and the claims fail on this basis alone.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claims of entitlement to service connection for 
disabilities of the right wrist and the right hip, as Hickson 
element (1) has not been met.  The benefits sought on appeal 
are accordingly denied.

3.  Entitlement to service connection for left wrist 
disability.

The Veteran asserts entitlement to service connection for a 
left wrist disability, which he contends is due to his 
military service.
As was detailed above, in order to establish service 
connection, there must be (1) medical evidence of a current 
disability; (2) evidence of in-service incurrence of a 
disease or injury; and (3) medical evidence of a nexus 
between (1) and (2). See Hickson, supra.
With respect to the first Hickson element, current 
disability, the June 2007 VA treatment report diagnosed the 
Veteran with left wrist stage III scapholunate advanced 
collapse osteoarthritis.  Accordingly, Hickson element (1) is 
satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

As to in-service incurrence of disease, there is no evidence 
that the Veteran was diagnosed with osteoarthritis of the 
left wrist during his military service or for years 
thereafter.  The Veteran's service treatment records are 
silent as to any complaints of or treatment for a left wrist 
disorder, and his November 1975 service separation 
examination did not document any abnormalities of the upper 
extremities, nor did the Veteran report any continuing 
problems at that time.

As indicated above, the Veteran is currently diagnosed with 
left wrist stage III scapholunate advanced collapse 
osteoarthritis.  He was not diagnosed with this condition 
until many years after his discharge from the service.  
Accordingly, the presumptive period referenced in 38 C.F.R. 
§§ 3.307, 3.309 is not for application.

With respect to injury, the Veteran filed a May 2008 
statement claiming that he developed a bilateral wrist 
disorder secondary to typing he performed pursuant to his 
inservice duties as a personnel specialist.  Of interest, 
however, the Veteran denied having had any specific history 
of a left wrist injury in the June 2007 VA treatment report 
that diagnosed him with left wrist stage III scapholunate 
advanced collapse osteoarthritis.  Moreover, the Veteran's 
service treatment records are completely silent as to any 
complaints of or treatment for a left wrist injury.  
Accordingly, Hickson element (2) has not been met, and the 
claim fails on this basis alone.

Turning to Hickson element (3), there is no competent medical 
evidence of record related the Veteran's currently diagnosed 
left wrist disability to his military service.  A left wrist 
disability was not shown during service, or for decades 
thereafter.  Moreover, there is no competent evidence of 
record suggesting a link between the Veteran's current left 
wrist disability and his military service.

As was explained in the VCAA section above, the Veteran has 
been accorded ample opportunity to present competent medical 
evidence in support of his claim.  He has failed to do so.  
See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's 
responsibility to support a claim for VA benefits].  

To the extent that the Veteran is contending that his 
currently diagnosed left wrist disability is related to 
typing duties performed during his military service, he is 
not competent to comment on medical matters such as etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-495 (1992); 
see also 38 C.F.R. § 3.159(a)(1) (2008) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, the 
statements offered by the Veteran in support of his own claim 
are not competent medical evidence and do not serve to 
establish medical nexus.  

The Veteran appears to be contending that he has had a left 
wrist disability continually since service.  The Board is 
aware of the provisions of 38 C.F.R. 
§ 3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, supporting medical 
evidence of a left wrist disability is required to sustain a 
service connection claim based upon continuity of 
symptomatology.  See Voerth v. West, 13 Vet. App. 117, 120-
121 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  

Crucially, as indicated above, the competent medical evidence 
of record does not demonstrate that the Veteran complained of 
or was treated for a left wrist disability until decades 
after discharge from service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) [noting that it was proper to 
consider the Veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised]; see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) [affirming Board where it found that 
veteran failed to account for the lengthy time period after 
service for which there was no clinical documentation of the 
claimed condition].  Moreover, the June 2007 treatment 
report, which diagnosed the Veteran with a current left wrist 
disability, noted that the Veteran did not remember a 
specific left wrist injury.  Thus, the Board finds that 
continuity of symptomatology has not been demonstrated.  
Hickson element (3), medical nexus, has not been satisfied, 
and the Veteran's claim fails on this basis.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for a left wrist disability.  The benefit sought 
on appeal is accordingly denied.

4.  Entitlement to service connection for lumbar spine 
disability.

Relevant law and regulations

Service connection - generally

The law and regulations pertaining generally to service 
connection have been set forth above and will not be repeated 
here.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).



Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

Analysis

The Veteran asserts entitlement to service connection for a 
lumbar spine disability, which he contends is due to his 
military service.
As was detailed above, in order to establish service 
connection, there must be (1) medical evidence of a current 
disability; (2) evidence of in-service incurrence of a 
disease or injury; and (3) medical evidence of a nexus 
between (1) and (2). See Hickson, supra.
With respect to the first Hickson element, current 
disability, the April 2006 VA examiner diagnosed the Veteran 
with mild degenerative joint disease of the lumbar spine 
based upon magnetic resonance imaging (MRI), computed 
tomography (CT) scan, and X-ray reports.  Accordingly, 
Hickson element (1) is satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

As to in-service incurrence of disease, there is no evidence 
that the Veteran was diagnosed with degenerative joint 
disease of the lumbar spine during his military service or 
for years thereafter.  Although service treatment records 
documented the Veteran's complaints of lumbosacral pain in 
July 1973, the Veteran was diagnosed with a lumbosacral 
strain and no specific diagnoses of degenerative joint 
disease or any other disease of the lumbar spine was made at 
that time.  Moreover, the Veteran's November 1975 Army 
service separation examination did not document any 
abnormalities of the lumbar spine, nor did the Veteran report 
any continuing problems at that time.

The medical evidence of records shows that the Veteran was 
not diagnosed with any degenerative disease of the lumbar 
spine until October 2005.  See the orthopedic consultation 
note and MRI report dated October 2005.  Accordingly, the 
presumptive period referenced in 38 C.F.R. §§ 3.307, 3.309 is 
not for application.

With respect to injury, a review of the Veteran's service 
treatment records indicates that he complained of lumbosacral 
pain following mountain climbing exercises in July 1973.  He 
diagnosed with a lumbosacral strain at that time.  
Accordingly, Hickson element (2) is satisfied as to in-
service injury.  

Turning to crucial Hickson element (3), medical nexus, there 
are conflicting medical opinions of record.  By law, the 
Board is obligated, under 38 U.S.C.A. 
§ 7104(d), to analyze the credibility and probative value of 
all evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the Veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Board notes that both the Federal Circuit and the Court 
have specifically rejected the "treating physician rule."  
See White v. Principi, 243 F.3d 1378 
(Fed. Cir. 2001).  Rather, in evaluating the probative value 
of competent medical evidence, the Court has stated in 
pertinent part:  "The probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches...As is true with any piece of evidence, 
the credibility and weight to be attached to these opinions 
[are] within the province of the adjudicator..."  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 
15 Vet. App. 362, 367 (2001).

The Board has carefully evaluated the medical evidence and, 
for reasons stated immediately below, finds that the evidence 
is at least in equipoise as to whether the Veteran's lumbar 
spine disability is due to his military service.  

In support of his claim, the Veteran submitted a July 2006 
medical examination report from Dr. R.H.  In his report, Dr. 
R.H. stated that he had interviewed and examined the Veteran 
and reviewed the VA claims folder including service treatment 
records, private treatment records, and VA treatment records.  
Based on this evidence Dr. R.H. concluded, "the Veteran did 
sustain a service connected injury to his lumbosacral spine 
occurring during the course of his United States Army 
service, and has experienced a chronic and permanent service 
connected lumbosacral spine injury since the initial service 
connected injury to his lumbosacral spine."  

The July 2006 medical report from Dr. R.H. appears to have 
been based upon thorough review of the record and thoughtful 
analysis of the Veteran's entire history.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion"].  Moreover, Dr. R.H.'s medical opinion 
appears to be consistent with the Veteran's medical history 
as well as the multiple lay statements of record which 
support the Veteran's statements that he experienced on-going 
back pain during his military service and continuing 
thereafter.  See the lay statements of R.S.C., A.R.B., R.P., 
and W.C. dated June 2006 and the statement of the Veteran's 
spouse dated April 2008.  Further, there is no evidence of 
any intercurrent lumbar spine trauma following the Veteran's 
discharge from military service.  

As indicated above, there is also a negative medical nexus 
opinion of record.  The Veteran was afforded a VA examination 
in April 2006.  Following examination and interview of the 
Veteran and review of the VA claims folder, the VA examiner 
concluded, "[i]t is my opinion that [the Veteran's] current 
lower back problem with mild degenerative joint disease of 
the lumbar spine is not likely due to one episode of lower 
back pain during the mountain climbing exercises while he was 
in the service as there was no evidence of continuity of 
lower back pain while he was in service or after discharge 
from service."  

The Board notes that, in rendering his opinion, the April 
2006 VA examiner did not address the Veteran's reports of on-
going lumbar spine symptomatology in the years following his 
military discharge as evidence of continuity of 
symptomatology.  Moreover, the examiner did not have an 
opportunity to review the multiple lay statements which were 
submitted at a later date.  

Accordingly, the Board has thoroughly reviewed the evidence 
of record and finds that the evidence is at least in 
equipoise as to whether the Veteran's currently diagnosed 
lumbar spine disability is due to his military service.  The 
benefit of the doubt rule is accordingly for application.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  
As such, Hickson element (3), and thereby all three elements, 
has been satisfied.  

In conclusion, for reasons and bases expressed above, the 
benefit sought on appeal is granted.



5.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for depression.

Relevant law and regulations

The law and regulations pertaining generally to service 
connection has been set forth above and will not be repeated 
herein.

The standard of review set out above does not apply to issues 
involving finality and new and material evidence.

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156 (2009)].  This change in the 
law pertains only to claims filed on or after August 29, 
2001.  Because the Veteran's claims to reopen were initiated 
in June 2005 and September 2007, the claims will be 
adjudicated by applying the revised section 3.156, discussed 
immediately below.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Factual background

When the Veteran's claim of entitlement to service connection 
for depression was last denied by the RO in April 2005, the 
following pertinent evidence was of record.

The Veteran's service treatment records were absent any 
indication that the Veteran was treated for a diagnosed 
mental disability, including depression.  The Veteran's 
November 1975 service separation examination did not document 
any psychological abnormalities.

Private treatment records dated August 1978 to October 1978 
documented the Veteran's out-patient and in-patient treatment 
for schizophrenia, as well as extensive alcohol abuse.

VA treatment records dated from 2004 through 2005 showed a 
continuing diagnosis of depressive disorder, not otherwise 
specified (NOS).   

In a July 2004 VA treatment record, the Veteran reported 
being beaten with a night stick by his drill sergeant.  In a 
VA treatment record dated August 2004, the Veteran reported 
that he was physically abused during basic training and was 
made a "target for bayonet practice."  

Also of record were numerous statements from the Veteran 
indicating that he abused alcohol during his military service 
because he was suffering from depression.

The Veteran's claim of entitlement to service connection for 
depression was initially denied in a RO rating decision in 
December 1978.  The Veteran did not appeal.  

In November 2004, the Veteran filed to reopen the previously 
denied depression claim.  In an April 2005 decision, the RO 
declined to reopen the Veteran's claim.  The Veteran did not 
appeal that decision and it became final.

In August 2007, the Veteran again filed to reopen the 
previously denied claim.  As indicated above, the November 
2007 rating decision declined to reopen the Veteran's claim.  
This appeal followed.

Evidence which has been added to the record since the April 
2005 RO decision will be discussed in the Board's analysis, 
below.

Analysis

At the time of the prior denial, a diagnosis of depressive 
disorder, NOS, was of record.  Therefore, Hickson element (1) 
was met.  Also of record were the VA treatment records 
documenting the Veteran's reports of harassment and abuse by 
his drill sergeant during his military service.  Therefore, 
Hickson element (2) was also met to that extent.  As 
discussed above, however, service treatment records did not 
document any complaint of or treatment for depression during 
the Veteran's military service.  

The RO denied Veteran's claim in essence because there was no 
evidence of the third Hickson element, medical nexus; 
specifically, medical evidence demonstrating that the 
depression "was incurred in or caused by [the Veteran's] 
military service."  See the rating decision dated April 
2005.

The unappealed April 2005 RO decision is final.  See 
38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).  As 
explained above, the Veteran's claim for service connection 
may only be reopened if he submits new and material evidence.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  
Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted evidence [i.e. 
after April 2005] bears directly and substantially upon the 
specific matters under consideration.  

After reviewing the record, and for the reasons expressed 
immediately below, the Board concludes that new and material 
evidence sufficient to reopen the claim of entitlement to 
service connection for depression has not been submitted.

The newly added evidence, in pertinent part, consists of VA 
and private treatment records dated 2004 to 2008.  

The newly added VA and private treatment records are 
cumulative and redundant of the evidence already of record in 
that these records document ongoing diagnoses of depressive 
disorder, NOS, and other mental health problems.  As 
indicated above, a current diagnosis was already of record at 
the time of the last final denial.  Therefore, although these 
subsequently added private and VA treatment records are new, 
such evidence is not material.  See Cornele v. Brown, 6 Vet. 
App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 
(1994) [medical evidence that merely documents continued 
complaints, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence]. 

Critically, new and material evidence remains absent as to 
Hickson element (3), medical nexus.  There has been no 
additionally submitted evidence to establish a nexus between 
the Veteran's military service and his claimed disability.  
As such, the Veteran's claim to reopen fails on this basis.  

The Veteran has addressed the issue of medical nexus in 
multiple written statements.  However, in Moray v. Brown, 5 
Vet. App. 211, 214 (1993), the Court specifically stated that 
lay persons are not competent to offer medical opinions and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court again noted that 
"[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."  The Veteran has 
offered no other evidence of medical nexus aside from his own 
statements.

In short, there remains no competent medical evidence that 
the Veteran's depression is related to his military service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) [a 
veteran seeking disability benefits must establish a 
connection between the veteran's service and the claimed 
disability].  The additional evidence does not raise a 
reasonable possibility of substantiating the claim.

Accordingly, new and material evidence has not been received 
pursuant to 
38 C.F.R. § 3.156(a), and the claim of entitlement to service 
connection for depression cannot be reopened.  The benefit 
sought on appeal remains denied.

6.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a left hip disability.

Relevant law and regulations

The law and regulations pertaining generally to service 
connection and new and material evidence has been set forth 
above and will not be repeated herein.

Factual background

When the Veteran's claim of entitlement to service connection 
for a left hip disability was last denied by the RO in May 
2004, the following pertinent evidence was of record.

Service treatment records dated May 1973 documented a 
possible stress fracture of the left hip.  Service treatment 
records dated June 1973 and July 1973 documented the 
Veteran's continuing complaints of left hip pain.  The 
Veteran's November 1975 service separation examination did 
not show any abnormalities of the left leg, hip, or pelvis.  

VA and private treatment records dated 2003 to 2004 
documented the Veteran's on-going complaints of left hip pain 
which he reported "had been bad since he was in the service 
thirty years ago."  See the VA treatment record dated 
February 2004.  

A VA examination report dated November 2004 indicated that 
the Veteran reported problems with his hips following basic 
training in 1973.  The VA examiner documented a painful left 
hip with a normal physical examination.  X-rays conducted at 
that time were within normal limits.

The Veteran's claim of entitlement to service connection for 
left hip disability was initially denied in a RO rating 
decision in December 1978.  The Veteran did not appeal.  

In February 1993, the Veteran filed to reopen the previously 
denied left hip claim.  In a letter dated June 1993, the RO 
declined to reopen the Veteran's claim.  The Veteran did not 
appeal that decision and it became final.

In February 2004, the Veteran again filed to reopen the 
previously denied claim.  A May 2004 rating decision denied 
the Veteran's claim.  The Veteran filed a NOD as to the May 
2004 denial and a SOC was issued in December 2004.  The 
Veteran perfected his appeal in January 2005.  In May 2005, 
the Veteran filed to withdraw his appeal pursuant to 38 
C.F.R. § 20.204.

In May 2005, the Veteran filed a new claim to reopen his 
previously denied left hip claim.  As indicated above, the 
September 2005 rating decision declined to reopen the 
Veteran's claim.  This appeal followed.

Evidence which has been added to the record since the May 
2004 RO decision will be discussed in the Board's analysis, 
below.

Analysis

At the time of the prior denial, the Veteran's in-service 
complaints of left hip pain as well as the possible stress 
fracture of the left hip were of record.  Hickson element (2) 
was satisfied.  The RO denied Veteran's claim in essence 
because there was no evidence of the first or third Hickson 
elements, current diagnosis and medical nexus.

The unappealed May 2004 RO decision is final.  See 
38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).  As 
explained above, the Veteran's claim for service connection 
may only be reopened if he submits new and material evidence.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  
Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted evidence [i.e. 
after May 2004] bears directly and substantially upon the 
specific matters under consideration [current diagnosis and 
medical nexus].  

The newly submitted evidence consists of VA and private 
treatment records dated 2004 to 2008, a July 2006 medical 
report from Dr. R.H., statements of the Veteran, and multiple 
lay statements.

In reviewing the evidence added to the claims folder since 
the May 2004 denial, the Board finds that additional evidence 
has been submitted which is sufficient to reopen the 
Veteran's claim.  Specifically, in his July 2006 medical 
report, Dr. R.H. diagnosed the Veteran with trochanteric 
tendinitis and bursitis of the left hip.  Moreover, a 
continuing diagnosis of bursitis was documented in the 
Veteran's newly added VA treatment records.  See the VA 
treatment records dated September 2006 and January 2007.  
Accordingly, Hickson element (1), current diagnosis, has been 
satisfied.  Additionally, in his July 2006 medical report, 
Dr. R.H. found that "the Veteran did sustain a service 
connected injury to his left hip which was incurred during 
the course of his service in the United States Army, and 
which did become a chronic and permanent service connected 
injury to his left hip."  This medical evidence therefore 
satisfies the missing Hickson element (3) medical nexus.  The 
Board therefore finds this newly added evidence to be both 
new and material.  
This newly added medical evidence is neither cumulative nor 
redundant of the evidence of record at the time of the May 
2004 denial and raises a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for a left hip disability.  The additional 
evidence suggests that the Veteran suffered from a left hip 
disability in his military service which has continued to the 
present day.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000), [a veteran seeking disability benefits must 
establish a connection between the veteran's service and the 
claimed disability].  Therefore, new and material evidence 
has been received pursuant to 38 C.F.R. § 3.156(a).  The 
Veteran's claim for entitlement to service connection for a 
left hip disability is therefore reopened.

Procedural concerns

The Board has reopened the Veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  The first concern centers on the case of Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The second concern 
involves the statutory duty to assist, which comes into play 
at this juncture.  The third concern is the standard of 
review which the Board must employ in de novo decisions.

(i.) Bernard considerations

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that when the Board addresses a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

The Veteran's presentation has not been limited to the 
submission of new and material evidence.  In any event, 
because the Board is granting his claim there is no prejudice 
to the Veteran in the Board's consideration of his claim on 
the merits.

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the Veteran 
in the development of his claim attaches at this juncture.  
The Board must therefore determine whether additional 
development of the evidence is needed.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).

In this case, VA has obtained the Veteran's service treatment 
records, SSA records, and all identified VA and private 
treatment records.  These records have been associated with 
the Veteran's claims folder.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the duty to assist provisions 
of the VCAA and that no further actions need be undertaken on 
the Veteran's behalf.



(iii.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there 
is an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The Board wishes to make it clear that evidence which is 
sufficient to reopen a claim may not be sufficient to grant 
the claim under the standard of review which now must be 
applied.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit held that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant the claim. 

The Justus presumption of credibility does not attach after a 
claim has been reopened.  In evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a whole.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

Discussion of the merits of the claim

In order for service connection to be granted, three elements 
must be present:  
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus between the first 
two elements.  See Hickson, supra.

VA treatment records demonstrate that the Veteran is 
currently diagnosed with trochanteric tendinitis and bursitis 
of the left hip.  See the report of Dr. R.H. dated July 2006.  
Accordingly, Hickson element (1), current disability, is 
satisfied.

With respect to Hickson element (2), in-service disease, as 
indicated above the Veteran's service treatment records 
document multiple complaints of left hip pain.  See the 
service treatment records dated May 1973, June 1973, and July 
1973.  Additionally, the Veteran was diagnosed with a 
possible stress fracture of the left hip in May 1973.  Thus, 
Hickson element (2) is also satisfied.

The competent medical evidence of record indicates that 
crucial Hickson element (3), medical nexus, has also been 
satisfied.  Specifically, in his medical report dated July 
2006, Dr. R.H. concluded that, "the Veteran did sustain a 
service connected injury to his left hip which was incurred 
during the course of his service in the United States Army, 
and which did become a chronic and permanent service 
connected injury to his left hip."  He further explained 
that "[t]he military medical records do certify the 
inception of his service connected left hip injury to have 
occurred during the course of his United States Army service, 
and subsequent treatment records and the competent lay 
testimony have confirmed this to be a chronic and permanent 
service connected injury to the left hip."

The July 2006 medical report from Dr. R.H. appears to have 
been based upon thorough review of the record and thoughtful 
analysis of the Veteran's entire history.  See Bloom, supra.  
Moreover, Dr. R.H.'s medical opinion appears to be consistent 
with the Veteran's medical history as well as the multiple 
lay statements of record which support the Veteran's 
statements that he experienced on-going left hip pain during 
his military service and continuing thereafter.  See the lay 
statements of R.S.C., A.R.B., R.P., and W.C. dated June 2006 
and the statement of the Veteran's spouse dated April 2008.  

There is no competent medical evidence to the contradict Dr. 
R.H.'s July 2006 medical report.  Accordingly, the competent 
medical evidence of record indicates that the Veteran's 
currently diagnosed left hip disability was incurred during 
his active military service.  Hickson element (3), and 
therefore all elements, is satisfied.

In summary, the Veteran has met all requirements needed to 
establish service connection for a left hip disability.  The 
benefit sought on appeal is therefore granted.

	ORDER

Entitlement to service connection for bilateral wrist pain is 
denied.

Entitlement to service connection for right hip disability is 
denied.

Entitlement to service connection for lumbar spine disability 
is granted.

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for depression.  
The benefit sought on appeal is denied.

Entitlement to service connection for left hip disability is 
granted.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


